Opinion issued January 6, 2011

In The
Court of Appeals
For The
First District of Texas
————————————
NO. 01-10-00842-CV
———————————
In re Mary
F. Masterson,
Relator

 

 
Original
Proceeding on Petition for Writ of Mandamus[1]

 

 
 
MEMORANDUM OPINION
                    On October 8, 2010, relator Mary F.
Masterson filed a petition for a writ of mandamus complaining of the Honorable
Pat Shelton’s June 28, 2010 temporary orders appointing the Department of
Family and Protective Services as temporary managing conservator of Masterson’s
son.       On October 14,
2010, the Honorable Olen Underwood, presiding judge of the Second
Administrative Judicial Region, granted a motion to recuse Judge Shelton.  See Tex.
R. Civ. P. 18a.  On October 18,
2010, Judge Underwood assigned the Honorable Lisa Burkhalter to hear and
dispose of the underlying case.
          Pursuant
to Texas Rule of Appellate Procedure 7.2, Judge Burkhalter was substituted for
Judge Shelton as the respondent and the case was abated to allow Judge
Burkhalter to reconsider Judge Shelton’s decision that is the basis for this
original proceeding.  On December 16,
2010, Judge Burkhalter removed the Department as temporary managing conservator, returned the child to Masterson, and
dismissed the underlying case.  On December
28, 2010, this Court reinstated the original proceeding.
          We dismiss the petition for a writ of
mandamus as moot.
 
PER CURIAM
Panel
consists of Justices Keyes, Higley, and Bland.




[1]           The Honorable Lisa
Burkhalter, assigned judge of the 313th District Court of Harris County,
Texas.  The underlying lawsuit is In re Masterson, No. 2010‑04416J
(313th Dist. Ct., Harris County, Texas).